Date: June 24, 2009

 

Xushui District Dongfang Trading Limited Company

Xushui District, Nanhe Shouying North Village, China

Attention: Jianjun Li

 

Re: Orient Paper, Inc.

 

To whom-it-may-concern :

 

This letter, once fully executed and delivered, constitutes an agreement (the
“Agreement”) of Barron Partners, LP, Fernando Liu and Golden1177 LP
(collectively, the “Purchasers” and individually, the “Purchaser”) to purchase
from Xushui District Dongfang Trading Limited Company ( “Seller”) an aggregate
2,000,000 shares of common stock in Orient Paper, Inc. (“Company”) at $.375 per
share for an aggregate purchase price of $750,000 (Seven Hundred and Fifty
Thousand U.S. Dollars) (the “Purchase Price”) and the Company.

 

WHEREAS, contemporaneous with the execution and delivery of this Agreement, the
parties hereto are executing and delivering an Escrow Agreement, in the form
attached hereto as Exhibit “A” (the “Escrow Agreement”), pursuant to which the
parties shall establish an escrow account (the “Escrow Account”) with Sichenzia
Ross Friedman Ference LLP (the “Escrow Agent”) and have agreed to deposit the
Purchase Price, as hereinafter defined, into such Escrow Account.

 

The terms and conditions of this Agreement are as follows: 

1.

Sale of the Company’s Common Stock Shares. 

 

For a total consideration of $750,000 (Seven Hundred and Fifty Thousand U.S.
Dollars) (the “Purchase Price”) Seller agrees to sell, and the Purchasers agree
to purchase: 2,000,000 shares of common stock of the Orient Paper, Inc. (the
“Shares”) at $.375per share as follows:

 

 

a.

Following due execution of this Agreement, Purchasers shall deliver or cause to
be delivered the Purchase Price to the Escrow Agent as follows:

 

Bank:  Citibank

Address:  666 Fifth Avenue, New York, NY

ABA No.:  021000089

SWIFT:  CITIUS33

Account:  Sichenzia Ross Friedman Ference LLP Attorney Escrow Account for Orient
Paper, Inc.

Account No.:  92883436

Reference:  Orient Paper, Inc.

 

 

b.

If the Seller has not already done so, following due execution of this
Agreement, Seller shall deliver the certificates representing the Shares, with
all of the fees, instructions and signatures required to transfer the Shares to
the Purchasers, to Sichenzia Ross Friedman Ference LLP, Orient Paper, Inc.’s
attorneys.

 

1

 

--------------------------------------------------------------------------------

 

c.

The Escrow Agent shall notify the Seller within 3 business days of the Escrow
Agent’s receipt of the Purchase Price; immediately after which, the Seller will

 

 

i.

instruct the Company’s transfer agent to cancel the Seller’s certificate
representing the Shares and reissue the Shares in the names of the Purchasers
and to the Purchasers as follows:

 

 

Purchaser’s Name and Tax ID

Amount of Shares to be Transferred

Mailing Address

 

Barron Partners LP

Tax ID 43-1981699

 

 

1,147,000

 

730 Fifth Avenue, 26th Floor New York, NY 10019

Fernando Liu



13,000

Room 302, Unit 18, 299 HuXin Road, MinHang District Shanghai 201101 China

 

Golden1177 LP

46-0521814

 

840,000

#500-1177 West Hastings Street, Vancouver BC V6E 2K3 Canada

 

 

 

ii.

submit a Release Notice, as such term is defined in the Escrow Agreement, to the
Escrow Agent. In particular, such Release Notice shall instruct Escrow Agent to
wire only $250,000 (Two Hundred and Fifty Thousand U.S. Dollars) of the Purchase
Price to the Seller, $70,000 (Seven Thousand U.S. Dollars) to Sichenzia Ross
Friedman Ference, LLP for past and current legal fees with the remainder of the
Purchase Price to be applied in accordance with Section 2 hereto.

 

 

iii.

inform the Company of the receipt of the Purchase Price, whereupon the Company
shall immediately pay or cause to be paid $500,000 or the Renminbi (Chinese
currency) equivalent of the same representing the remainder of the Purchase
Price to the Seller.

 

 

d.

The Closing of the transactions contemplated by this Agreement shall be deemed
to have occurred upon the delivery of the certificates representing the Shares
to the Purchasers.

 

2.

Use of Purchase Price

 

The Company and the parties each, jointly and severally, agrees that the
$500,000 (Five Hundred Thousand U.S. Dollars) of Purchase Price held in the
Escrow Account shall be reserved and applied to pay:

 

 

i.

$70,000 to Sichenzia Ross Friedman Ference LLP comprising $25,000 for past legal
fees owed by the Company, $20,000 for current legal fees incurred in this
transaction and $25,000 fees that will be incurred by the Company for the
listing of the Company on the NYSE Amex;

 

 

ii.

audit fees of the Big 10 accounting firm to be appointed pursuant to Section
3iii below; and

 

 

iii.

investor relations fees.

 

3.

Company’s Undertaking

 

The Company acknowledges that the transaction contemplated herein is beneficial
to the Company and as a condition to and in consideration of the parties
entering into this transaction, the receipt,

 

2

 

--------------------------------------------------------------------------------

sufficiency and validity of which are hereby acknowledged by the Company, hereby
undertakes to the Seller and the Purchasers that it shall:

 

 

i.

execute the relevant instrument(s) prior to Closing in order that the Company
complies with The Interim Regulation on Merger and Acquisition of Domestic
Enterprises by Foreign Investors, promulgated on August 8, 2006 and effective as
of September 8, 2006;

 

ii.

make payment of $500,000 or the Renminbi (Chinese currency) equivalent of the
same representing the remainder of the Purchase Price to the Seller in
accordance with Section 1c (iii) above;

 

iii.

appoint a Big 10 accounting firm as its independent auditor within six (6)
months of the date of Closing;

 

iv.

provided the Company is eligible, apply to list on the NYSE Amex within three
(3) months of the Closing;

 

v.

issue or cause to be issued to Sichenzia Ross Friedman Ference LLP 60,000 shares
of common stock of the Company in part payment of its past legal fees;

 

vi.

not effect or enter into or be in any agreement to effect any transaction
involving a “Variable Rate Transaction” or an “MFN Transaction” (each as defined
below) for a period of three (3) years from Closing.  The term “Variable Rate
Transaction” shall mean a transaction in which the Company issues or sells (i)
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of common
stock either (A) at a conversion, exercise or exchange rate or other price that
is based upon and/or varies with the trading prices of or quotations for the
shares of common stock at any time after the initial issuance of such debt or
equity securities, or (B) with a conversion, exercise or exchange price that is
subject to being reset at some future date after the initial issuance of such
debt or equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the common stock.  The term “MFN Transaction” shall mean a transaction in which
the Company issues or sells any securities in a capital raising transaction or
series of related transactions which grants to an investor the right to receive
additional shares based upon future transactions of the Company on terms more
favorable than those granted to such investor in such offering.  Any Purchaser
shall be entitled to obtain injunctive relief against the Company to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages.

 

vii.

not cause to be cancelled all convertible debt in the Company on or prior to
Closing and for a period of three (3) years from the Closing, the Company will
not issue any convertible debt.

 

4.

Seller’s Right of Recourse

 

Seller agrees that, provided Purchasers have fulfilled all their obligations in
this Agreement, that its sole right of recourse for any failure by the Company
to make payment as set forth above in Sections 1 c(iii) and 3(ii) shall be
against the Company only and the Purchasers shall not be responsible or held
liable for any breaches of the same.

 

5.  

Purchasers, jointly and severally, represent and warrant to Seller as follows:

 

a.

Each of the Purchasers has the full power and authority to enter into this
Agreement and to carry out its obligations hereunder.

 

b.

This Agreement has been duly executed and delivered by Purchasers and creates a
legal, valid and binding obligation of Purchasers, enforceable against
Purchasers in accordance with its terms.

 

c.

The Purchasers are buying the Shares solely for their respective own account,
for investment and not with a view to resale in connection with a distribution
thereof.  

 

d.

The Purchasers agree to hold harmless Seller from any losses Purchasers may
sustain from any resale or disposition of the Shares.

 

e.

The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein will not conflict with or violate any law,
regulation, court order,

 

PURCHASE AND SALE

3

 

--------------------------------------------------------------------------------

judgment or decree applicable to Purchasers or any agreement to which Purchasers
are a party, or, in the case of any such law, regulation, court order, judgment,
decree or agreement, by which the property of Purchasers is bound or affected. 

 

f.

The Purchasers are a either a 1) corporation, partnership or limited liability
company that is a Qualified Institutional Buyer (QIB), acting for its own
account or for the account of other QIBs, that in the aggregate owns and invests
on a discretionary basis at least $100 Million in securities of issuers that are
not its affiliates or 2) an "accredited investor" as that term is defined in
Rule 501 promulgated under the Securities Act of 1933.

 

g.

Each of the Purchasers has a net worth and income such that the loss of his, her
or its entire investment in the Shares will not adversely affect the Purchasers’
financial condition, business or lifestyle.

 

h.

The Purchasers have such knowledge, business and investment experience that
Purchasers are fully capable of understanding the merits and risks associated
with an investment in the Shares.

 

i.

The representations made in this Agreement by Purchasers are deemed to be remade
as of the Closing.

 

j.

The Purchasers agree that they share not sell the Shares whilst they are in
possession of material nonpublic information.

 

k.

The Purchasers understand that Seller is relying upon the truth and accuracy of,
and the Purchasers’ compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the eligibility of the Purchasers to acquire the Shares
and the Purchasers acknowledge that they are not relying on any representation
or warranty by Seller except as expressly set forth in section 6.

 

 

6.

Seller represents and warrants to the Purchasers as follows:

 

a.

Seller has the full power and authority to enter into this Agreement and to
carry out its obligations hereunder.

 

b.

Seller is the beneficial and record owner of the Shares and has good and
marketable (except for applicable securities law restrictions) title to the
Shares, free and clear of all liens, claims, charges, security interests, and
encumbrances of any kind or nature.

 

c.

This Agreement has been duly executed and delivered by Seller and is the legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms.

 

d.

The Seller releases and forgoes claim to any and all profits and gains on the
Shares incurred after the Closing.

 

e.

The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein will not conflict with or violate any law,
regulation, court order, judgment or decree applicable to Seller or any
agreement to which Seller is a party, or, in the case of any such law,
regulation, court order, judgment, decree or agreement, by which the property of
Seller is bound or affected. 

 

f.

The representations made in this Agreement by Seller are deemed to be remade as
of the Closing.

 

g.

The Seller is not in possession of any material nonpublic information regarding
the Company.

 

h.

The Seller understands that Purchasers are relying upon the truth and accuracy
of, and the Seller’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Seller set forth herein
and the Seller acknowledges that it is not relying on any representation or
warranty by Purchasers except as expressly set forth in section 5.

 

7.

Company represents and warrants as follows:

 

 

a.

Company has the full power and authority to enter into this Agreement and to
carry out its obligations hereunder.

 

4

 

--------------------------------------------------------------------------------

 

b.

This Agreement has been duly executed and delivered by Company and creates a
legal, valid and binding obligation of Company, enforceable against Company in
accordance with its terms.

 

c.

The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein will not conflict with or violate any law,
regulation, court order, judgment or decree applicable to Company or any
agreement to which Company is a party, or, in the case of any such law,
regulation, court order, judgment, decree or agreement, by which the property of
Company is bound or affected. 

 

8.  

Each of the Purchasers and Seller agrees as follows:

 

 

a.

Seller shall hold Purchasers harmless for any commission and/or fees agreed to
be paid by Seller to any broker, finder or other person or entity acting
or purporting to act in a similar capacity and Purchasers shall hold Seller
harmless for any commission and/or fees agreed to be paid by Purchasers to any
broker, finder or other person or entity acting or purporting to act in a
similar capacity.

 

b.

To furnish to the other such additional information regarding themselves and the
Company as the other shall reasonably request prior to closing and which may be
obtained without any unreasonable hardship or expense in connection with the
consummation of the transactions contemplated in this Agreement.

 

c.

To do all things reasonably necessary or convenient before or after the closing,
and without further consideration, to consummate the transactions contemplated
herein.

 

9.

Indemnification by the Purchasers: Each of the Purchasers, jointly and
severally, agrees to indemnify, defend and hold harmless Seller  against and in
respect of any loss, damage, deficiency, cost or expense (including without
limitation reasonable attorneys’ fees) resulting from any breach by such
Purchasers of any of the representations, warranties, covenants or agreements of
such Purchasers contained in this Agreement.

 

10.

Indemnification by the Seller: Seller agrees to indemnify, defend and hold
harmless the Purchasers against and in respect of any loss, damage, deficiency,
cost or expense (including without limitation  reasonable attorneys’ fees)
resulting from any breach by Seller of any of the representations, warranties,
cove­nants or agreements of Seller contained in this Agreement. 

 

11.

Jurisdiction and Venue; Choice of Law; Waiver of Jury Trial; Attorneys Fees: The
sole and exclusive jurisdiction and venue for any action or proceeding arising
from or relating to this Agreement shall be the federal and state courts located
in the City and County of New York, State of New York, and all parties hereto
consent to the jurisdiction of such courts.  This Agreement shall be deemed to
have been executed and delivered within the State of New York, and any disputes
arising from or relating to this Agreement shall be governed by the laws of
the State of New York.  All parties hereto agree that they irrevocably waive
their right to a trial by jury in any action or proceeding arising from or
relating to this Agreement.  If any action or proceeding is brought by any party
arising from or relating to this Agreement or in any appeal therefrom, it is
agreed that the prevailing party shall be entitled to reasonable attorneys fees
to be fixed by the arbitrator, trial court, and/or appellate court if such party
substantially prevails on all the issues in dispute. All questions as to the
interpretation and effect of this Agreement shall be determined under the laws
of the State of New York.

 

12.

Survival: The representations and warranties contained herein shall survive the
closing date for a period of one (1) year.

 

13.

Notice: Any notices required or permitted to be given under the terms of this
Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered

 

5

 

--------------------------------------------------------------------------------

personally or by courier (including a recognized overnight delivery service) or
by facsimile, in each case addressed to a Party.

 

14.

Counterparts: This Agreement may be executed by facsimile or scanned document
via email in two or more counterparts, each of which shall be deemed an original
and together shall constitute one and the same Agreement.

 

15.

Parties in Interest. This Agreement may not be transferred, assigned, pledged or
hypothecated by any party hereto, other than by operation of law. This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

 

[Signature page follows]

 

6

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed the day and year first above
written.

 

SIGNATORY FOR THE PURCHASER

 

The undersigned, as of this 24th day of June, 2009, executes and delivers this
Agreement on behalf of Purchaser:

 

_/s/ Andrew Barron Worden______________

BY: Andrew Barron Worden

 

Title: Managing Partner

Barron Partners, LP

 

PURCHASER ENTITY:

 

Name Shares should be registered to: Barron Partners, LP

Address: 730 5th Avenue, 25th floor

City, State Zip: New York, NY

No. of Shares: 1,147,000

Tax ID: 43-1981699

 

PURCHASER ENTITY:

 

_/s/ Fernando Liu________________________

BY: Fernando Liu

Address: Room 302, Unit 18, 299 HuXin Road, MinHang District Shanghai 201101
China

 

No. of Shares: 13,000

EIN:

 

_/s/ Alex Lau____________________________

BY: Alex Lau

 

Title:

 

PURCHASER ENTITY:

 

Name Shares should be registered to: Golden1177 LP

Address: #500-1177 West Hastings Street, Vancouver BC V6E 2K3 Canada

 

No. of Shares: 840,000

 

 

EIN:

SELLER:

 

7

 

--------------------------------------------------------------------------------

Agreed to and accepted as of this 24th day of June, 2009

 

BY: _/s/ Jianjun Li_________________

Xushui District Dongfang Trading Limited Company

 

Name : _Jianjun Li_______

Title: __Chairman and General Manager________

 

THE COMPANY:

 

Agreed to and accepted as of this 24th day of June, 2009

 

BY: __/s/ Zhenyong Liu___________________

Orient Paper Inc.

Name : _Zhenyong Liu_____________

Title: ___Chief Executive Officer_____

 

 

 

8

 

--------------------------------------------------------------------------------

Exhibit A

(Recital)

 

Form of Escrow Agreement

 

 

 

 

 

9

--------------------------------------------------------------------------------